This is an appeal from a judgment of the district court of Caddo county in an action wherein the plaintiff in error was defendant. Plaintiff in error in due time served and filed his brief in full compliance with the rules of this court, but the defendant in error has wholly failed to file any brief, or to otherwise plead to the merits of the cause in this court, nor has he offered any excuse for his failure to do so.
"Where plaintiff in error has served and filed its brief in compliance with the rules of this court, and the defendant in error has neither filed a brief nor offered any excuse for his failure to do so, this court is not required to search the record to find some theory upon which the judgment of the trial court may be sustained, but may, where the authorities cited in the brief filed, appear reasonably to sustain the assignments of error, reverse the cause, with directions in accordance with the prayer of the petition in error." City National Bank v. Coatney. 122 Okla. 233, 253 P. 481.
In this case, the petition in error prays that the judgment of the trial court be reversed and set aside, and that judgment may be rendered in favor of the plaintiff in error, and we find upon examination the authorities cited by plaintiff in error reasonably support the contention of the plaintiff in error, and we therefore reverse the judgment of the lower court, and direct it to vacate its former judgment dismissing plaintiff in error's appeal and reinstate said cause upon the docket of the trial court.